BUCHANAN, Chief Judge,
dissenting.
I must respectfully dissent.
It is my view that the juvenile court has jurisdiction to authorize a sterilization if it is demonstrated by clear and convincing evidence that the medical procedure is in the best interest of the child. The procedural posture of this case should not prevent us from adopting the position of persuasive authorities holding that a specific enabling statute is not required.1 In re C.D.M., (Alaska 1981) 627 P.2d 607; In re A.W., (Colo.1981) 637 P.2d 366; In re Grady, (1981) 85 N.J. 235, 426 A.2d 467; In re Hayes, (1980) 93 Wash.2d 228, 608 P.2d 635; In re Eberhardy, (1981) 102 Wis.2d 539, 307 N.W.2d 881.
In order to circumvent the question whether juvenile courts have jurisdiction to authorize sterilizations, the majority attempts to distinguish this injunction setting from the more typical authorization proceedings which usually confront the courts. But the real question at hand, whether juvenile courts may authorize a sterilization when faced with clear and convincing evidence that such a procedure would be in the best interest of the child, should not be side-stepped so casually. As the trial court recognized, denial of P.S.’s request for in-junctive relief was in fact an authorization. Implicit in the denial of injunctive relief by the trial court is the determination that the proposed action is justified and appropriate. To hold otherwise is to exalt form over substance.
The effect of P.S.’s petition to enjoin was to compel her parents to justify their proposed action. Once P.S. showed that harm to her was imminent, i.e., that her parents proposed to take action which would deny her the ability to bear children, it was incumbent upon the parents to demonstrate that the sterilization was in P.S.’s best interest. It is my view that P.S.’s parents more than met that burden.
Even if one assumes the trial court’s placement of the burden of proof was error, I would affirm the judgment authorizing *74the sterilization. Any such claimed error was harmless in the face of overwhelming evidence presented that the sterilization was in P.S.’s best interest. The clear mandate of Ind.Rules of Procedure, Trial Rule 612 is that only harmless error results if a defect in the proceedings “does not affect the substantial rights of the parties.” In order to merit reversal, the record must demonstrate not only an erroneous ruling, but also resulting prejudice. Atwood v. Prairie Village, Inc., (1980) Ind.App., 401 N.E.2d 97; Honey Creek Corp. v. WNC Development Co., (1975) 165 Ind.App. 141, 331 N.E.2d 452, trans. denied; Westfield Gas Corp. v. Hill, (1960) 131 Ind.App. 558, 169 N.E.2d 726, trans. denied. See also Hacker v. Dan Young Chevrolet, (1973) 159 Ind.App. 28, 304 N.E.2d 552 (trial court’s improper imposition of standard of care held harmless when correct result was reached). As early as 1942, the rule of appellate procedure was
“universally recognized and applied that a party cannot assign as error that which is not prejudicial to him. Error as such, unaccompanied by prejudice, is not ground for reversal. The purpose of review is to correct an erroneous result and not merely to approve or disapprove the grounds upon which it is based.”
Baker v. State Bank, (1942) 112 Ind.App. 612, 44 N.E.2d 257, 260 (emphasis supplied). That the trial court demonstrably placed the burden of proof on P.S. is of no consequence, for even erroneous findings of fact or conclusions of law do not merit reversal, absent prejudice to the appellant. Indiana Insurance Co. v. Sentry Insurance Co., (1982) Ind.App., 437 N.E.2d 1381; City of New Haven v. LeFever, (1968) 143 Ind.App. 88, 238 N.E.2d 487; Baker, supra. Where is the prejudice here? I find none.
Our standard of review does not permit us to presume that a trial court erred. Be-
cause we review only for an abuse of discretion, Captain & Co. v. Towne, (1980) Ind. App., 404 N.E.2d 1159; Holmes v. Rushville Production Credit A’ssn., (1976) 170 Ind. App. 509, 357 N.E.2d 734, trans. denied, we should look beyond the findings and affirm the trial court’s decision if it is sustainable upon any valid legal theory. Thornton v. Pender, (1978) 268 Ind. 540, 377 N.E.2d 613; D.R.S. v. R.S.H., (1980) Ind.App., 412 N.E.2d 1257. Because the parents did meet their burden for authorization of P.S.’s sterilization, the judgment should be affirmed and the trial court directed to issue an order of authorization.
It is slow motion justice indeed, with all its attendant evils, to reverse the judgment denying the injunction and thereby require the parents to relitigate a question that has been fully tried.

. I recognize that in A.L. v. G.R.H., (1975) 163 Ind.App. 636, 325 N.E.2d 501, cert. denied, 425 U.S. 936, 96 S.ct. 1669, 48 L.Ed.2d 178, the third district of this court cited with approval Missouri and California decisions which held juvenile courts powerless to authorize sterilizations in the absence of specific statutory authority. But see Stump v. Sparkman, (1978) 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (Indiana court of general jurisdiction had power to authorize sterilization). The case before us is distinguishable because in affirming the trial court’s denial of authorization to sterilize, Judge Garrard noted the absence of any showing that such procedures were necessary for the medical welfare of the child. Testimony in this case centered precisely around that issue: I.e., the effects of menstruation and child-bearing on P.S.’s mental and physical health. Furthermore, recognizing that this district is not bound by that case, I respectfully disagree with the suggestion in A.L. v. G.R.H. that a life-threatening medical reason must be shown to support a court-authorized sterilization.


. “No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order in anything done or omitted by the court or by any of the parties is ground for granting relief under a motion to correct errors or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order or for reversal on appeal, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.”